Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0122528 A1) in view of Fuse et al. (US 2017/0306117 A1).
Regarding Claims 1 and 2, Kobayashi discloses a prepreg comprising an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide microparticles, and a curing agent (abstract) wherein the thermoplastic polyamide microparticles would necessarily be fusible.
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027) which is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the prepreg comprises a carbon fiber sheet (paras 0132, 0205).
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine including diaminodiphenyl sulfone such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition, in order to maintain a desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity (para 0069).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the prepreg comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Regarding Claim 3, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the resin particles comprise 12.5 mass% of the total epoxy resin composition (Table 1).
Regarding Claim 4, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the resin particles are polyamide resin particles (para 0052).
Regarding Claims 5 and 6, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 4 above. Kobayashi further discloses the resin particles preferably have a melting point or glass transition temperature of 140 °C or higher, so that the resin particles will not suffer from deformation during heat-curing and that a stable interlayer thickness will be achieved, making it possible to obtain a fiber-reinforced composite material that has high interlaminar toughness and maintains a compressive strength stably under wet heat conditions (para 0111). 
Regarding Claim 7, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the resin particles are distributed in a higher concentration on the surface of the prepreg than at the inside of the prepreg (para 0136).
Regarding Claim 8, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses a composite material produced by stacking the prepreg sheets and curing the epoxy resin (para 0139).
Regarding Claims 9 and 10, Kobayashi discloses an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide microparticles, and a curing agent (abstract) wherein the thermoplastic polyamide microparticles would necessarily be fusible.
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027) which is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition, in order to maintain a desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity (para 0069).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the epoxy resin composition comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Regarding Claim 11, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses the bisphenol resin in the epoxy resin composition provides a cured resin having a low water absorption percentage (para 0033). Although there is no disclosure in Kobayashi in view of Fuse of the hardened product of the composition having a water absorption rate as presently claimed, given that Kobayashi in view of Fuse disclose a composition as presently claimed including Bisphenol F type epoxy resin identical to that presently claimed, it is clear that the hardened product of the composition of Kobayashi in view of Fuse would inherently have a water absorption rate identical to that presently claimed. 
Regarding Claim 13, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi does not disclose the polyfunctional amine type epoxy resin is a mixture of tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol. 
However, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to use a mixture of triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane in Kobayashi and thereby arrive at the claimed invention
Alternatively, Fuse further discloses the amine type epoxy is one or more selected from a group including tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (Claim 13). Given that Fuse discloses using triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane either alone or in combination, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to use a mixture of triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane in Kobayashi and thereby arrive at the claimed invention.
Regarding Claim 14, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses using only tetraglycidyl diaminodiphenyl methane as the polyfunctional amine epoxy resin (Table 1, para 0164), which therefore meets the claimed mass ratio which does not require any triglycidyl aminophenol.
Regarding Claim 15, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses a carbon fiber prepreg comprising the resin composition and carbon fiber (para 0128, lines 1-5).
Regarding Claims 16 and 17, Kobayashi discloses a carbon fiber reinforced composite material comprising an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide microparticles, and a curing agent (abstract, para 0139) wherein the thermoplastic polyamide microparticles would necessarily be fusible.
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027) which is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the composite comprises carbon fiber sheets (paras 0132, 0205).
Kobayashi further discloses the composite material if formed by stacking prepreg sheets by lamination (para 0216) and curing the epoxy resin (para 0139), the polymer resin particles being concentrated on the surface of the prepreg (para 0136) so that resin layers are formed between the layers of the composite (para 0139) wherein the polymer resin particles would necessarily be fused and solidified.
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition, in order to maintain a desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity (para 0069).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the prepreg comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Regarding Claim 19, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses the resin particles are polyamide resin particles (para 0052).
Regarding Claim 20, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 16 above. Kobayashi further discloses the resin particles are polyamide resin particles (para 0052).
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the data of the examples and comparative examples of the present specification and Nohara’s Declaration show the criticality of the claimed amounts of component (A) and component (B). Specifically, Applicant argues that the data are now commensurate in scope with the presently amended claims, because the tetraglycidyl diaminodiphenylmethane and triglycidyl aminophenol are the specific components (B) used in the data. 
However, the data is still not commensurate in scope with the claims, because the data uses specific fusible thermoplastic resin particles SUMIKAEXCEL 5003P, while the claims broadly recite any fusible thermoplastic resin particles. Further, there is not data given at the lower limit of Component (B) (i.e. 30 parts). 
Further, the comparisons  made by the applicant are not one-to-one comparisons. 
Experiment 1 and Comparative Example 7 do not show the criticality of the lower limit of A, because Experiment 1 uses a mixture of 25 parts jER604 and 20 parts MY510 as the Component (B), along with 15 parts other epoxy jER828; while Comparative Example 7 uses 65 parts jER604 as the Component (B) and none of the other epoxy resin. There is no evidence that the difference in G’-Tg Dry and G’-Tg Wet is due to the amount of Component A.
Similarly, Experiment 2 and Comparative Example 8 do not show the criticality of the upper limit of Component (A), because Experiment 2 uses a mixture of 30 parts jER604 and 5 parts MY510 as the Component (B), along with 5 parts other epoxy jER828; while Comparative Example 8 uses 25 parts jER604 as the Component (B) and none of the other epoxy resin. There is no evidence that the difference in G’-Tg Dry and G’-Tg Wet is due to the amount of Component A.
Similarly, Example 4 and Comparative Examples 1-4 and 7 do not show the criticality of the upper limit of Component (B). Example 4 uses 55 parts jER807 as component (A), 45 parts jER604 as component (B), and an amount of component (C) to have an x/y ratio of 1.25. However, Comparative Examples 1-3 use MY0600 as Component (B); Comparative Examples 2-4 have x/y ratios below 1.25; and Comparative Examples 4 and 7 use amounts of Component (A) which are outside of the claimed range. 
Applicant further argues that the “relatively small amount of the other epoxy resin” would not be expected to significantly affect the G’-Tg Dry and G’-Tg Wet of the hardened product.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding relatively small amount of the other epoxy resin not significantly affecting the G’-Tg Dry and G’-Tg Wet of the hardened product must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant further argues with respect to the data that since component (A) and component (B) are defined “with respect to 100 parts by mass of all epoxy resins in the epoxy resin composition”, a different content of component (A) necessarily leads to a different content of component (B) and vice versa.
While it is agreed a change in content of (A) would necessarily lead to a change in content of (B), comparing Examples 1 and 2 with Comparative Examples 7 and 8 respectively, the issue is that the change in content of (A) is not correspondingly directly offset by a change in content of (B). For instance, if an inventive example were to comprise 50 parts (A) and 50 parts (B) and a comparative example then comprises 60 parts (A) and 40 parts (B) (the increase in 10 parts (A) is offset by a decrease in 10 parts (B)), this hypothetical comparison would be considered properly side-by-side. However, in the present application, the change in amount of content of (A) is not offset just by a corresponding change in (B) but also by additional epoxy resins present in the inventive examples that are not present in the comparative examples. Therefore, it is not clear if the difference in properties is due to the amount of component (A) or to the different epoxy resins present in the inventive examples.
Applicant further argues that once the criticality of the claimed ranges is demonstrated regarding the superiority of the resin composition, criticality would also necessarily be established regarding the carbon fiber prepreg and the fiber-reinforced composite.
Examiner agrees that once the criticality of the claimed ranges is demonstrated regarding the superiority of the resin composition, criticality would also necessarily be established regarding the carbon fiber prepreg and the fiber-reinforced composite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787